Citation Nr: 1619625	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  12-03 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle disorder, to include as secondary to a service-connected right knee disability.

2.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from June 1989 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and May 2014 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  In October 2009, the RO denied the claim of service connection for fibromyalgia, and in May 2014, the RO determined that new and material evidence had not been submitted to reopen the previously denied claim of service connection for a right ankle disorder.

In September 2015, the Veteran testified before a Veterans Law Judge of the Board.  A transcript of that hearing is of record.  The law provides that a Veterans Law Judge who conducts a hearing must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In November 2015, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge was no longer available to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge.  The Veteran did not respond within the allotted time.  As such, the Board will proceed with the matter on appeal.

The Board notes that during the September 2015 Board hearing, the Veteran provided testimony on the issue of service connection for a thoracic spine disorder.  Service connection for this issue was denied by the RO in September 2011.  The Veteran did not submit a notice of disagreement, nor was a Statement of the Case issued, or a substantive appeal perfected.  As such, the issue is not on appeal before the Board and will not be addressed further.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the evidence of record reveals that following the issuance of the Statements of the Case dated in December 2011 and June 2015, the Veteran's representative requested that VA obtain the Veteran's treatment records from the Cape Coral VAMC dated from 2014, to include records from an October 2014 right ankle surgery.  During the September 2015 Board hearing, the Veteran stated that his treating VA physician had told him that the right ankle disorder was secondary to his service-connected right knee disability.  The Veteran also indicated that he was receiving treatment for his fibromyalgia from a VA physician in Naples, Florida.  Records associated with the foregoing treatment have not been associated with the claims file.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that under the plain language of 38 CFR § 3.159(c)(3), VA's duty to assist extends to providing assistance to obtain all VA medical records or records of examination or treatment at non-VA facilities authorized by VA if adequately identified by a claimant, regardless of whether they are potentially relevant or not.  See Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).  Therefore, a remand to ensure that the record is complete in this regard is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated VA treatment records, to include all hospitalization records of the Veteran dated from 2014 forward from both the Cape Coral and Naples, Florida, VA Medical Centers, to include records of right ankle surgery in October 2014, and records of treatment for fibromyalgia.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing, consistent with 38 C.F.R. § 3.159(e).  

2.  Readjudicate the Veteran's claims.  If any benefits sought on appeal remain denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time must be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  Claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

